Citation Nr: 9911350	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a heart disorder.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right foot 
disorder.  

4. Entitlement to service connection for varicose veins.  

5. Whether new and material evidence has been presented to 
reopen a claim of service connection for an eye disorder, 
to include conjunctivitis and blepharitis.  

6. Whether new and material evidence has been presented to 
reopen a claim of service connection for hearing loss.  

7. Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of 
pneumonia.  

8. Whether new and material evidence has been presented to 
reopen a claim of service connection for a pilonidal cyst.  

9. Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Attorney


INTRODUCTION

The veteran had active military service from December 1956 to 
December 1959.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to the veteran's claim of service connection for 
a heart disorder, the present appeal arises from a December 
1995 rating decision in which the RO denied the veteran's 
claim.  The veteran filed an NOD in October 1996, and the RO 
issued an SOC in November 1997.  The veteran also filed a 
substantive appeal in November 1997.  

The veteran's original claim of service connection for a skin 
disorder was last denied in a December 1983 rating decision.  
No timely appeal was filed and, under the law, the decision 
became final.  The present appeal arises from a June 1996 
rating decision, in which the RO determined that new and 
material evidence had not been presented to reopen the 
previously denied claim of service connection for a skin 
disorder.  The RO also denied the veteran's claim of service 
connection for tinnitus.  The veteran filed an NOD in October 
1996, and the RO issued an SOC that same month.  A 
substantive appeal was filed by the veteran in November 1996.  

The veteran's original claims of service connection for an 
eye disorder and a pilonidal cyst were last denied in a March 
1964 rating decision.  The veteran was notified by letter of 
the decision that same month.  A timely appeal as to those 
issues was not filed and, under the law, the decision became 
final.  The veteran's claims of service connection for 
hearing loss and residuals of pneumonia were last denied in a 
December 1983 rating decision.  He was notified by letter of 
the decision that same month.  No timely appeal was filed 
and, under the law, that decision became final.

The present appeal, with respect to an eye disorder, hearing 
loss, residuals of pneumonia, and a pilonidal cyst, arises 
from a January 1993 rating decision, in which the RO 
determined that new and material evidence had not been 
presented to reopen those previously denied claims.  In 
addition, the RO also denied the veteran's claim of service 
connection for a right foot disorder and varicose veins.  The 
veteran filed an NOD in May 1993, and the RO issued an SOC in 
September 1993.  A substantive appeal was filed by the 
veteran in February 1994, and was accepted by the RO as 
timely filed.  In July 1994 and May 1995, the veteran 
testified before a hearing officer at the VARO in Boston.  
The RO issued supplemental statements of the case (SSOC) in 
November 1994 and May 1995.  


FINDINGS OF FACT

1. An October 1996 exercise tolerance test revealed no 
evidence of ischemia, and there is no medical evidence of 
record of linking a heart disorder to service.  

2. A September 1983 Fallon Clinic audiological evaluation 
noted the veteran's complaints of ringing in his right 
ear; this was 23 years after service, and there is no 
medical evidence of record linking tinnitus to service.  

3. A June 1994 radiographic study of the veteran's right foot 
revealed increased flexion of the third and fourth 
proximal interphalangeal joints, without bony abnormality 
or soft tissue calcification, and there is no medical 
evidence of record linking a right foot disorder to 
service.  

4. The veteran's claims for service connection for an eye 
disorder and a pilonidal cyst were last denied in a March 
1964 rating decision.  No timely appeal was filed and, 
under the law, the decision became final.  The veteran's 
claims for service connection for hearing loss, residuals 
of pneumonia, and a skin disorder, were last denied in a 
December 1983 rating decision.  No timely appeal was filed 
and, under the law, the decision as to those issues became 
final.  

5. The evidence introduced into the record since service 
connection was denied for an eye disorder, hearing loss, 
residuals of pneumonia, a pilonidal cyst, and a skin 
disorder, in March 1964 and December 1983 rating 
decisions, is either cumulative and repetitious of 
evidence previously considered, or it does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

1. The veteran has not submitted well-grounded claims of 
service connection for a heart disorder, right foot 
disorder, varicose veins, and tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. Evidence submitted since the previous final decisions is 
not new and material, and the veteran's claims of 
entitlement to service connection for an eye disorder, 
hearing loss, residuals of pneumonia, a pilonidal cyst, 
and a skin disorder are not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he underwent a enlistment examination in December 1956.  
In a Report of Medical Examination, he was noted to have a 
right eye visual defect (20/100 corrected to 20/30) and to 
have undergone a pilonidal cystectomy prior to enlistment, in 
addition to severe scarring on his arms due to burns.  
Whispered voice testing was 15/15 for both right and left 
ears.  On clinical examination, no other complaints, 
findings, or diagnoses were noted, and the veteran was found 
qualified for active service.  

During the course of his enlistment, the veteran was treated 
for a recurrence of his pilonidal cyst, and a clinical note, 
dated in January 1957, reported that the cyst had been 
aggravated by military service.  He was also treated for 
conjunctivitis, folliculitis of the scalp, and pneumonia in 
his left lung.  In February 1957, the veteran complained of 
chest pain, and weakness in his legs.  On examination, his 
chest was found clear to auscultation and percussion, and his 
heart was noted to have a regular sinus rhythm with no 
murmurs.  The diagnosis was acute anxiety reaction with 
somatic reference, rule out supraventricular arrhythmia.  At 
separation, a Report of Medical Examination, dated in October 
1959, noted the veteran as suffering from ulcerative 
blepharitis of both eyes; a history of pilonidal sinus, 
surgically corrected, with no drainage since March 1957; and 
a slight decrease in right eye visual acuity (20/100 
corrected to 20/40), identified as amblyopia exanopsia.  No 
results of a hearing examination were recorded.  Furthermore, 
there were no complaints, findings, or diagnoses of a heart 
disorder, right foot disorder, hearing loss, or tinnitus.  In 
a December 1959, Fort Dix, NJ, Physical Condition statement 
(Form 0466), the veteran reported no change in his physical 
condition since his last examination in October 1959, except 
for the following: "ear & foot trouble."  

Thereafter, in July 1963, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed claims of service connection for 
a skin disorder on his head and scalp, a pilonidal cyst, an 
eye condition, and residuals of pneumonia. 

In August 1963, the RO received a statement from Francis 
Fagan, M.D, in which it was noted by Dr. Fagan that he had 
treated the veteran for folliculitis from November 1962 to 
May 1963.  

In October 1963, the veteran was medically examined for VA 
purposes.  The examination report noted that the veteran's 
EKG (electrocardiogram) was normal; a chest X-ray was 
negative, with the heart not shown as enlarged; an eye 
examination revealed mild conjunctivitis, but otherwise was 
within normal limits; and there were no findings of a 
recurrence of the pilonidal cyst, or folliculitis of the 
scalp, although the examiner noted the veteran suffered from 
acne.  Furthermore, an examination of the veteran's ears was 
negative, with no hearing loss noted, and no complaints of 
tinnitus.  

In a March 1964 rating decision, the RO denied the veteran's 
claims of service connection for a skin disorder (acne), a 
pilonidal cyst, conjunctivitis, and residuals of pneumonia.  
The veteran perfected a timely appeal with respect to the 
issue of a skin disorder, which the Board subsequently denied 
in an October 1964 decision.  

Thereafter, in November 1983, the veteran submitted a VA Form 
21-526 to the RO, in which he filed claims of service 
connection for hearing loss, a right foot disorder, a skin 
disorder, and residuals of pneumonia.  In support of his 
claim, the veteran submitted Fallon Clinic treatment records, 
dated in September 1980 and from July 1983 to September 1983.  
These records noted findings and/or treatment for possible 
recurrent folliculitis and borderline hypertension.  A chest 
X-ray, dated in July 1983, noted the veteran's lung fields to 
be clear, and his heart size normal.  An audiological 
evaluation, dated in September 1983, revealed the veteran's 
complaints of ringing in his right ear, and loss of hearing 
since the three weeks he had spent on the firing range in 
service.  The examiner's impression noted sharply dropping 
sensorineural hearing loss above 1000 Hz, consistent with a 
history of noise exposure.  The veteran's hearing 
discrimination was noted to be excellent.  

In a December 1983 rating decision, the RO denied the 
veteran's claims for service connection for hearing loss, a 
skin disorder, and residuals of pneumonia.  No rating action 
was taken with respect to the veteran's claim for a right 
foot disorder, as no evidence was submitted with respect to 
treatment of the claimed disability.  

Thereafter, in May 1992, the veteran submitted a VA Form 21-
526 to the RO, in which he filed claims of service connection 
for hearing loss, residuals of pneumonia, a pilonidal cyst, 
an eye disorder, and a right foot disorder.

In support of his claim, the veteran submitted treatment 
records from Adult Care Physicians, Michael Galica, M.D., 
Wayne Glazier, M.D., and the University of Massachusetts 
Medical Center.  These records encompassed the period of 
February 1987 to January 1990.  They noted findings and 
treatment for increased blood pressure, a testicular lesion 
(spermatocele), right hand swelling, chronic obstructive 
pulmonary disease (COPD), obesity 2+, venous congestion of 
the right leg, and mild diabetes.  A treatment note, dated in 
October 1989, reflected the veteran's complaints of pain in 
his left upper rib.  The assessment noted that the pain was 
consistent with muscle strain.  A treatment note, dated in 
February 1989, included diagnoses of venous congestion of the 
right leg, and "rule out" angina pectoris (A.P.).  The same 
report also noted that a cardiac catheterization study of the 
veteran 10 or 12 years before had been normal.  

In October 1992, the RO received Fallon Clinic treatment 
records, most duplicative, dated from September 1980 to 
September 1985.  In particular, a treatment note, dated in 
November 1983, reported that the veteran had a chronic 
problem with follicular pustules of the scalp and neck, as 
well as a skin disorder associated with a rosacea-like 
reaction.  The examiner's impression was acne/rosacea.  In 
addition, a physical examination report, undated, noted 
complaints of pleuritic pain, the etiology of which was noted 
as possibly muscular.  

In a January 1993 rating decision, the RO denied the 
veteran's reopened claims of service connection for hearing 
loss, residuals of pneumonia, right foot disorder, a 
pilonidal cyst, and an eye disorder.  

The veteran initiated an appeal as to the January 1993 rating 
decision and, in a subsequent VA Form 9 (Appeal to the Board 
of Veterans' Appeals), dated in February 1994, he noted that 
his hearing loss was the direct result of his training on an 
Army firing range, during which he was exposed to M-1 rifle 
fire, 30-caliber and 50-caliber machine gun fire, and other 
heavy weapons.  He reported that he had not been afforded 
hearing protection during this time.  The veteran 
additionally stated that he had lived with his hearing loss 
for over 40 years.  Furthermore, the veteran noted that his 
eye condition had been diagnosed in the military four months 
prior to his release from active service, and that he had 
been treated post-service for conjunctivitis.  

In July 1994, the veteran testified before a hearing officer 
at the VARO in Boston.  Under questioning, the veteran stated 
that, prior to being discharged from service, he had been 
examined by an eye specialist who had diagnosed him as having 
conjunctivitis, and also told him he needed glasses.  He also 
noted that he had been treated for the eye disorder as well 
in the 1970's and 80's.  Additionally, the veteran stated 
that, during basic training, he had spent three weeks at the 
firing range, which had resulted in a loss of his hearing for 
two weeks.  He noted that his hearing had eventually 
returned, but he was stricken with chronic ringing in his 
ears.  The veteran also testified that, as a result of his 
episode of pneumonia in service, he suffered bouts of 
pleurisy four times a year.  He also reported that his 
pilonidal cyst had stabilized since separating from service.  
Furthermore, he testified that he had suffered from a painful 
right foot while in the military, and that, after separating 
from active service, he had sought treatment, and a 
podiatrist had prescribed arch supports.  He currently 
reported suffering from pain on the ball of his right foot.  
He also noted that he suffered from varicose veins on his 
right leg, and, while he did not know for sure, he doubted 
they were due to military service.  

In addition to his testimony, the veteran submitted 
additional documentary evidence for consideration.  This 
evidence consisted of VA Medical Center (VAMC) Bedford 
treatment records, dated in May and June 1994.  These records 
noted treatment for cerumen in the veteran's ear canals, 
decreased hearing, and a complaints of pleurisy and tinnitus.  
A radiographic study of the veteran's right foot, dated in 
June 1994, revealed increased flexion of the third and fourth 
proximal interphalangeal joints, without bony abnormality or 
soft tissue calcification.  

Thereafter, in January 1995, the RO received copies of the 
veteran's service medical records, as well as some duplicate 
treatment records from the Fallon Clinic and VAMC Bedford.  
In addition, the RO received a statement from Richard 
Eisenberg, M.D., dated in December 1993.  In particular, Dr. 
Eisenberg noted that he had last seen the veteran in 
September 1993, at which time the veteran was suffering from 
ocular hypertension and hyperopic astigmatism with presbyopia 
in both eyes.  Also noted were moderate blepharitis changes 
in both eyes.  

In May 1995, the veteran gave additional testimony before a 
hearing officer at the VARO in Bedford.  Under questioning, 
he reiterated his contentions with regard to his loss of 
hearing and tinnitus.  He also reported having received 
continuous treatment since service for conjunctivitis and 
blepharitis.  He stated that he experienced chronic chest 
pain, for which he took Naprosyn and painkillers.  The 
veteran also testified that he had been diagnosed with 
pleuritic pneumonia following service.  In addition, he 
stated that, following service he had worked for the Railway 
Express Agency, and was currently working at a bar as a 
handyman.   

In addition to his testimony, the veteran also submitted 
additional documentary evidence for consideration.  This 
included duplicate copies of his service medical records, and 
a statement from Dr. Eisenberg.  He also submitted a 
statement from his father, who reported that he had noticed a 
change in the veteran's hearing after he separated from the 
service, and that the veteran often had awakened in the 
middle of the night because of pain in his sides that 
affected his breathing.  

In June 1995, the veteran submitted to the RO an additional 
VA Form 21-526, in which he noted his previously filed 
claims, and filed an additional claim of service connection 
for a heart disorder.  

In October 1995, the RO received VAMC Bedford treatment 
reports, dated from October 1992 to September 1995, as well 
as duplicate copies of the veteran's service medical records.  
The VAMC Bedford reports noted complaints and/or treatment 
for astigmatism in both eyes, chronic scalp problems, 
borderline high blood pressure, keratosis of the left cheek, 
mild conjunctivitis, blepharitis, history of pleurisy, and 
deafness.  In addition, the veteran also submitted numerous 
copies of prescription forms for medications that he was 
either taking orally or using topically.  

In a December 1995 rating action, the RO denied the veteran's 
claim of service connection for a heart disorder.  In June 
1996, the RO denied the veteran's claim of service connection 
for tinnitus, and also determined that new and material 
evidence had not been presented to reopen his claim of 
service connection for a skin disorder.  

In December 1997, the veteran submitted additional copies of 
his service medical records, as well as some duplicate VAMC 
Bedford treatment records.  A non-duplicative VAMC Bedford 
treatment record, undated, noted that the veteran's heart 
exhibited a regular rhythm and rate, without gallops, murmurs 
or rubs.  The veteran's lungs were clear to auscultation 
bilaterally, without wheezes.  The examiner's assessment 
noted possible angina, and the veteran was scheduled for an 
ETT (exercise tolerance test).  A VAMC Bedford ETT report, 
dated in October 1996, noted in its impression that a 
submaximal ETT had been performed with no evidence of 
ischemia.  

II.  Analysis

a.  Service Connection

The threshold question must be whether or not the veteran has 
presented well-grounded claims for service connection.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals, prior to March 1, 1999), 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. §5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The Board notes, that as to heart disorders, a veteran shall 
be granted service connection for arteriosclerosis, 
endocarditis, or myocarditis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

With respect to the veteran's contention that he currently 
suffers from a service-related heart disorder and right foot 
disorder, as well as right leg varicose veins, the Board 
finds that the veteran's claims are not well grounded.  In 
reaching this conclusion, we note that the veteran's service 
medical records are essentially silent for findings or 
treatment of any type of heart or right foot abnormality, or 
for varicose veins.  The veteran did complain of chest pain 
while in service, but medical diagnoses revealed left lung 
pneumonia and acute anxiety reaction with somatic reference.  
A separation examination in October 1959 reported no findings 
with respect to a heart disorder, a right foot disorder, or 
right leg varicose veins.  

In December 1959, the veteran did note, on a Physical 
Condition form, that he was experiencing "foot trouble."  
However, since his separation from service, there is no 
medical evidence of record that documents findings or a 
diagnosis of a right foot disorder, a heart disorder, or 
treatment for varicose veins.  As noted above, all 
radiographic studies of the veteran's chest and lungs, 
including heart size, have essentially been within normal 
limits, as was a radiographic study of his right foot, and 
treatment notes have not reported any abnormal findings.  
Furthermore, the record shows no evidence of treatment for 
the claimed varicose veins.  Therefore, the Board finds no 
documented medical evidence of disabilities associated with 
the claimed disorders of the heart, right foot, or right 
veins.  

With regard to the veteran's contention that he suffers from 
service-related tinnitus, we find this claim also not well 
grounded.  In reaching this conclusion, we note the veteran 
testified that he incurred a chronic ringing in his ears 
following a three-week period at the firing range while on 
active duty, during which he was exposed to loud noise.  The 
veteran's service medical records, including his separation 
medical examination, do not reflect complaints or findings 
for tinnitus, although the veteran did report in a December 
1959 Physical Condition form, two months after his separation 
medical examination, that he was experiencing "ear 
trouble."  

Following active service, the veteran underwent a VA medical 
examination in 1963, during which no finding or complaint of 
tinnitus or hearing loss was reported.  The first documented 
complaint of tinnitus to a medical professional was not until 
an audiological examination in September 1983, more than 23 
years after separation from active service.  In that 
instance, the examiner did not opine that the veteran's 
complaints of tinnitus were related to his military service.  

Under the circumstances described above, the Board thus 
concludes that, since the first documented complaint of 
tinnitus occurred 23 years after the veteran separated from 
active service, and there is no medical opinion of record 
linking the veteran's complaint of tinnitus to active 
service, competent evidence that the veteran's tinnitus was 
incurred in service has not been presented.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran's service 
medical records do not reveal treatment for a heart disorder, 
right foot disorder, right leg varicose veins, or tinnitus, 
and there has been either no evidence of post-service 
treatment or no medical opinion linking any such conditions 
to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
failed to provide any medical evidence of continuous in-
service treatment for a heart disorder, right foot disorder, 
right leg varicose veins, or tinnitus, and there has not been 
evidence of post-service treatment, or a medical opinion of 
record linking any of these conditions to his period of 
active service.  

Furthermore, with respect to the veteran's claim of service 
connection for a heart disorder, there has been no documented 
finding, treatment, or diagnosis of arteriosclerosis, 
endocarditis, or myocarditis, while in service, or to a 
compensable degree within one year following service.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  Therefore, service 
connection cannot be granted under the one-year presumptive 
period regulation.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims for service connection for a heart disorder, right 
foot disorder, right leg varicose veins, or tinnitus under 
the applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet.App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that the 
above noted disorders were incurred while on active service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related heart disorder, right foot disorder, 
right leg varicose veins, and tinnitus, our decision must be 
based on competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran current suffers 
from a heart disorder or right foot disorder, or that his 
right leg varicose veins or tinnitus are service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd, 
___ F.3d ___, No. 98-7035 (Fed. Cir. Feb. 12, 1999); Routen 
v. Brown, 10 Vet.App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a heart disorder, right foot disorder, varicose 
veins, and tinnitus, regardless of the fact that he currently 
is not shown to be suffering from a disability that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a heart disorder, right foot disorder, right 
leg varicose veins, and tinnitus must be denied.  See Epps v. 
Gober, supra.

b.  New and Material Evidence

The previous rating actions in March 1964 and December 1983, 
which denied service connection for conjunctivitis, hearing 
loss, residuals of pneumonia, a pilonidal cyst, and a skin 
disorder, are final, and are therefore, not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In order to reopen his claims, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal, as to each disorder, does not 
arise from an original claim, but rather comes from an 
attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Prior to our discussion of the 
evidence which has been submitted since the March 1964 and 
December 1983 decisions, we must first note that the United 
States Court of Appeals for Veterans Claims has previously 
held that the Secretary of Veterans Affairs, and, on appeal, 
the Board, were required to perform a two-step analysis when 
a claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims of service connection 
for an eye disorder and pilonidal cyst, is that which has 
been submitted since the RO entered its decision on these 
matters in March 1964; and, for the claims of service 
connection for hearing loss, residuals of pneumonia, and a 
skin disorder, evidence submitted since December 1983.  

Evidence submitted since the final RO decisions entered in 
1964 and 1983, includes:

(1) Medical records from the Fallon Clinic, dated from 
September 1980 to September 1985.  
(2) Medical records from Adult Care Physicians, dated 
from February 1987 to January 1990.  
(3) Medical records from Michael Galica, M.D., dated 
from February to April 1987.  
(4) Statements from Wayne Glazier, M.D., dated in 
August and November 1987.  
(5) Medical records from the University of 
Massachusetts Medical Center, dated in February 
1989.  
(6) Veteran's VA Form 9, dated in February 1994.  
(7) Personal hearing transcripts, dated in July 1994 
and May 1995.  
(8) Medical records from the VAMC in Bedford, dated 
from October 1992 to October 1996.  
(9) Duplicate service medical records.  
(10)   Statement from Richard Eisenberg, M.D., 
dated in December 1993.  
(11)   Lay statement from the veteran's father, 
dated in March 1995.  

After a review of the record, the Board finds that none of 
the evidence added to the file since March 1964, with respect 
to the claims for conjunctivitis and a pilonidal cyst, is new 
and material evidence sufficient to warrant reopening the 
veteran's claims.  In this regard, we note that, during his 
personal hearing (7) in July 1994, the veteran reported that 
he had been treated for conjunctivitis in the 1970's and 
1980's, although no medical evidence of such treatment is of 
record.  Medical records from the VAMC in Bedford (8) and a 
statement from Dr. Eisenberg (10) revealed treatment for mild 
conjunctivitis and blepharitis, although in neither case is 
there a medical opinion relating the current findings of the 
either eye disorder, more than 30 years after the veteran 
separated from the military, to the same disorders diagnosed 
in service.  As for the pilonidal cyst, there is no medical 
evidence of record reflecting treatment for a pilonidal cyst 
since the veteran separated from active service, and, during 
his July 1994 personal hearing (7), the veteran noted that 
his pilonidal cyst had not been a problem and had stabilized.  

With regard to hearing loss and residuals of pneumonia, and a 
skin disorder, the Board finds that none of the evidence 
added to the file since December 1983 is new and material 
evidence sufficient to warrant reopening the veteran's 
claims.

In this regard, we note that a Fallon Clinic audiological 
evaluation (1), was reviewed in the previous final decision.  
Since that period, the veteran testified (7) regarding his 
exposure to noise in service, and his father reported in a 
statement (11) that, when the veteran return home following 
his separation from the military, he had a problems hearing.  
The veteran further reiterated his contentions of noise 
exposure in service in a VA Form 9 (6).  In addition, VAMC 
Bedford medical records (8) noted treatment for cerumen in 
the veteran's ears, and hearing loss.  However, the Board 
finds that in none of the records reviewed with respect to 
the veteran's claim for hearing loss does a medical examiner 
opine that the veteran's hearing loss was the direct result 
of active service, and that, therefore, the additional 
records are cumulative of previously considered evidence.  

As for residuals of pneumonia, during his personal hearing 
(7), the veteran testified that he suffered from pleurisy 
four times a year.  VAMC Bedford treatment records (8) 
reflected complaints and a history of pleurisy as reported by 
the veteran.  A Fallon Clinic treatment record (1) noted 
complaints of pleuritic pain, and the veteran's father (11) 
noted that, upon the veteran's return home from service, the 
veteran suffered from pain in his sides that affected his 
breathing.  We note, however, that none of the medical 
evidence of record reflects a diagnosis of pleurisy, nor does 
it reflect that the veteran's complaints of pleurisy are in 
any way linked to the bout of left lung pneumonia he suffered 
while in service.  

As for the issue of a skin disorder, we note that a Fallon 
Clinic medical record (1), dated in November 1983, reflected 
treatment for acne and follicular pustules of the scalp and 
neck.  VAMC Bedford medical records (8) noted treatment for 
chronic scalp problems and keratosis of the left cheek.  
However, this evidence is cumulative of previous evidence 
already considered prior to 1983, since post-service findings 
and treatment for folliculitis and acne were reviewed in the 
Board's October 1964 decision.  Furthermore, there is no 
medical opinion of record relating any of the currently 
diagnosed skin disorders to active service.  

In summary, the Board finds that evidentiary items (2), (3), 
(4), (5), and (9) are not new and material for reasons of 
relevancy, because they do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  Moreover, while items 
(1), (6), (7), (8), (10) and (11), do appear to be relevant 
under the regulation, they do not provide competent, i.e., 
medical evidence of a nexus between a current diagnosis and 
active service.  Thus, none of the medical evidence received 
since the previous final rating decisions, in 1964 and 1983, 
changes the previous analysis in any way. 

Furthermore, the veteran's lay assertions, although they may 
be sincerely felt, do not constitute competent medical 
evidence sufficient to reopen a claim.  See Bostain v. West, 
supra ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board is cognizant that the veteran, in documents 
submitted to the RO and to his congressional representative, 
contended that he had received treatment from a number of 
doctors for his claimed disabilities following his separation 
from service.  He noted the doctors' names, with incomplete 
addresses.  The Court has held that, under the law in this 
instance, VA does not have a duty to assist the veteran.  See 
Counts v. Brown, 6 Vet.App. 473, 481 (1994) (Farley, J., 
concurring) (unless or until a finally-denied claim has been 
reopened upon the submission of new and material evidence 
under 38 U.S.C.A. § 5108, there is no well-grounded claim 
pending, and hence no duty to assist.)  Even if we were to 
assume that a duty to assist does exist in this instance, the 
Board notes that, in a September 1996 letter to his 
congressional representative, the veteran reported that he 
had contacted a number of the doctors, as well as various 
hospitals, where he had received treatment, but was informed 
that the records were only kept for a certain number of years 
and had been destroyed.  

Therefore, because the evidence added to the file in 
connection with the attempt to reopen the claim for service 
connection for an eye disorder, a pilonidal cyst, a skin 
disorder, hearing loss, and residuals of pneumonia is either 
not relevant, is cumulative, or, in the case of the veteran's 
contentions, is not competent to support the allegations 
contained therein, it does not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  We thus conclude that 
new and material evidence to reopen the veteran's claim for 
service connection for an eye disorder, a pilonidal cyst, a 
skin disorder, hearing loss, and residuals of pneumonia has 
not been presented.

The Board further notes that, in its September 1993 SOC, with 
respect to the issues of conjunctivitis, pilonidal cyst, 
hearing loss, and residuals of pneumonia, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, but did not quote the regulation's pertinent language 
as it relates to new and material evidence claims.  However, 
in a subsequent October 1996 SOC issued for the veteran's 
appeal with respect to the issue of a skin disorder, the RO 
did quote the pertinent language of section 3.156.  The noted 
SOC's reported, "To justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The RO in each instance, as we do 
here, noted that the evidence submitted by the veteran was 
cumulative, in that it summarized or referred to evidence 
previously considered, and it provided no new basis for 
consideration of the claim.  We acknowlwdge that the RO's 
analysis appears to be predicated, in part, upon language 
found impermissible by Hodge, and it is unclear whether the 
RO appropriately considered the veteran's claim under the 
language of § 3.156.  

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
our action.  Furthermore, whether BVA must remand an appeal 
to the RO to cure a deficiency in the SOC relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision without remanding to the RO for 
re-analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  As indicated above, 
the veteran has submitted evidence which is either not 
relevant, duplicative, or cumulative of the evidence 
considered in the previous final decisions.

In this regard, we note that none of the new evidence 
submitted with respect to a pilonidal cyst, hearing loss, or 
residuals of pneumonia provides evidence of a current 
disability or nexus evidence of the disability to active 
service.  With respect to a skin condition, evidence 
submitted reflected treatment for acne and a chronic scalp 
condition.  Similar types of findings were considered in the 
previous final decision.  As for the remaining issue of the 
veteran's eye disorder, we note that the veteran was 
diagnosed with blepharitis during his separation medical 
examination, and with mild conjunctivitis during service and 
on VA examination in October 1963.  His new evidence reflects 
treatment for both blepharitis and conjunctivitis, 30 years 
later, with evidence of medical treatment in the interim and 
no medical opinion linking these current eye disorders to 
those which had manifested themselves in service.  No other 
relevant evidence, besides the veteran's own contentions, has 
been received by the RO.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge standard, would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  Thus, such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, supra, 12 Vet.App. at 207; Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for an eye disorder, a 
pilonidal cyst, hearing loss, residuals of pneumonia, and a 
skin disorder, the claims may not be reopened.  


ORDER


1. Entitlement to service connection for a heart disorder is 
denied.  

2. Entitlement to service connection for tinnitus is denied.  

3. Entitlement to service connection for a right foot 
disorder is denied.  

4. Entitlement to service connection for right leg varicose 
veins is denied.  

5. New and material evidence has not been presented to reopen 
a claim of service connection for an eye disorder, to 
include conjunctivitis and blepharitis.  

6. New and material evidence has not been presented to reopen 
a claim of service connection for hearing loss.  

7. New and material evidence has not been presented to reopen 
a claim of service connection for residuals of pneumonia.  

8. New and material evidence has not been presented to reopen 
a claim of service connection for pilonidal cyst.  

9. New and material evidence has not been presented to reopen 
a claim of service connection for a skin disorder.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

